DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 2/23/2022 are acknowledged.  Claims 1 and 4 are amended; claims 18-20 are canceled; claims 21-22 are new; claims 1-17 and 21-22 are pending; claims 12-17 are withdrawn; claims 1-11 and 21-22 will be examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14146260, from which the instant application is a continuation-in-part (CIP), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the disclosure of 14146260 does not teach, suggest or imply a cell tissue gel wherein the amount of the reactive group of the cross-linking agent is equal to or less than a total amount including the amount of the one or more functional groups and the amount of the moiety; hence, 14146260 does not provide support for independent claim 1 or dependent claims 2-11 and 21-22.  Accordingly, the effective filing date for claims 1-11 and 21-22 is the filing date of the instant application, 10/29/2018.

Claim Rejections - 35 USC § 102
The rejection of claims 1-2 and 4-11 under 35 U.S.C. § 102(b) over Layman et al., 2007 (cite 16, IDS, 10/29/2018; herein “Layman”) in light of Kale et al., 1990 (cite U, PTO-892, 10/30/2020; herein “Kale”) and “Amine-Reactive Crosslinker Chemistry” document (cite U, PTO-892, 8/23/2021) as set forth at pp. 3-8 of the previous Office Action is withdrawn in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8 and 21-22 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by DiTizio et al., US 2006/0068013 (cite 5, IDS, 10/29/2018; herein “DiTizio”) in light of Kale et al., 1990 (cite U, PTO-892, 10/30/2020; herein “Kale”).
DiTizio teaches cell tissue gels (Abst.) comprising 0.5 – 30% collagen or gelatin [0038], up to 10% of biocompatible polymer [0038] wherein the biocompatible polymer can be poly-L-lysine (PLL) [0033], and 0.1 – 2% cross-linking agent [0038] wherein the crosslinking agent can be glutaraldehyde ([0034], p. 10, claim 5) wherein the gelatin, biocompatible polymer and crosslinker are assembled in solution and incubated until achieving gelation from crosslinking [0040]; hence, DiTizio anticipates cell tissue gel compositions comprising 20% gelatin, 10% PLL and 0.3% glutaraldehyde wherein the gelatin and PLL are crosslinked with the crosslinking agent (comprising one or more matrix molecules (i.e. gelatin) cross-linked with a cross-linking agent (i.e. glutaraldehyde), and a quenching agent (i.e. PLL) bound to a reactive group of the cross-linking agent (i.e. reactive group is one of the two aldehyde groups of glutaraldehyde), wherein the quenching agent contains a moiety that is capable of reacting with the reactive group of the cross-linking agent (i.e. moiety is amine group) and the one or more matrix molecules contain one or more functional groups that are capable of cross-linking with the reactive group (i.e. functional group is amine group)) and the amount of the reactive group of the cross-linking agent (i.e. aldehyde groups, 2 per glutaraldehyde molecule) is at least ten fold less than a total amount including the amount of the one or more functional groups and the amount of the moiety (i.e. total amount of amine groups of matrix and quench molecules) and the amount of the reactive group (i.e. aldehyde groups, 2 per glutaraldehyde molecule) is in excess of the amount of the one or more functional groups (i.e. amine groups from the matrix molecules) anticipating claims 1-3 as detailed below.
Specifically, the composition taught by DiTizio comprises the following normalities of functional groups, moieties and reactive groups:
Functional groups of matrix molecules: Evidentiary reference Kale teaches that gelatin comprises 28.6 x 10-5 moles epsilon amino groups per gram (or equivalently 28.6 x 10-5 mmoles per mg; p. 92, right col., ¶2).  Hence, DiTizio’s composition comprising 20% collagen is 200 mg/ml gelatin and comprises 57.2 mN functional groups: 200 mg/ml gelatin x (28.6 x 10-5 mmolefunctional group / mggelatin) x (1000 ml/liter) = 57.2 mN.
Moieties of quenching agent: Poly-L-lysine (PLL) comprises a free amino group (epsilon amino group, i.e. moiety) per each lysine residue.  The molecular weight of lysine is 146.19 g/mole, or equivalently 146.19 mg/mmole.  Hence, the composition of DiTizio comprising 10% PLL which is 100 mg/ml PLL comprises 684 mN moieties:  100 mg/ml x (1 mmolemoiety/146.19 mgPLL) x (1000 ml/liter) = 684 mN.  
Hence, the total amount of functional groups (from matrix compound) and moieties (from quench compound) in the composition of DiTizio is 57 mN + 684 mN = 741 mN.
Reactive groups of cross-linking agent: glutaraldehyde comprises two reactive aldehyde groups per molecule.  The molecular weight of glutaraldehyde is 100.117 g/mole, or equivalently 100.117 mg/mmole.  Hence, DiTizio’s composition comprising 0.3% glutaraldehyde crosslinker comprises 59.9 mN reactive groups: 0.3% is 3 mg/ml; 3 mg/ml x (1 mmolereactive group/100.117 mgglutaraldehyde) x (1000 ml/liter) x 2 (2 reactive groups per crosslinking molecule) = 59.9 mN.  
Hence, the amount of the reactive group of the crosslinking agent (59.9 mN) is over ten-fold less than a total amount (741 mN) including the amount of the one or more functional groups (57 mN) and the amount of the moiety (684 mN) anticipating claims 1 and 2 and the amount of the reactive group (59.9 mN) is in excess of the amount of the one or more functional groups (57 mN) anticipating claim 3.  Hence, the composition of DiTizio anticipates claims 1-3.
Regarding claim 4, DiTizio teaches that the cross-linking agent can be glutaraldehyde anticipating claim 4.
Regarding claim 5, DiTizio teaches that the biocompatible polymer, i.e. quenching agent, can be poly-L-lysine, i.e. a polyamine, anticipating claim 5.
Regarding claims 6-7, DiTizio teaches that the matrix molecule can be gelatin anticipating claims 6-7.
Regarding claim 8, DiTizio teaches that the compositions can comprise glycerol or sorbitol ([0032], [0035]) both nutrients, anticipating claim 8.
Regarding claim 21, DiTizio teaches that the cross-linking agent can be glutaraldehyde, i.e. a dialdehyde, anticipating claim 21.
Regarding claim 22, DiTizio teaches that the biocompatible polymer, i.e. quenching agent, can be poly-L-lysine, a polyamine, and the matrix molecule can be gelatin anticipating claim 22.

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 6-7 regarding the rejection under 35 U.S.C. § 102(b) over Layman in light of Kale and “Amine-Reactive Crosslinker Chemistry” are moot as the rejection has been withdrawn.
Regarding the rejection of claims 1-8 under 35 U.S.C. 102(b) over DiTizio in light of Kale and “Amine-Reactive Crosslinker Chemistry”, Applicant argues “...DiTizio fails to teach a gel in which the cross-linking agent is not NHS ester, and in which the amount of the reactive group is at least five folds less than a total amount including the amount of the one or more functional groups and the amount of the moiety” (p. 8).  This is incorrect.  See the rejection above.  The rejection is maintained with modification to address claim amendments and for clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-11 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiTizio in view of Layman et al., 2007 (cite 16, IDS, 10/29/2018; herein “Layman”) in light of Kale et al., 1990 (cite U, PTO-892, 10/30/2020; herein “Kale”).
The discussion of DiTizio and Kale regarding claims 1-8 and 21-22 set forth in the rejection above is incorporated herein.
DiTizio teaches that their hydrogel compositions are to be contacted with tissues and/or cells (Abst.; [0001-2], [0027], [0029], [0031], [0041], [0097], p. 10, claim 19), but DiTizio does not specifically teach that their hydrogel comprises cell culture medium, growth factors or cells.  However, a person of ordinary skill in the art at the time of filing would have found it obvious for DiTizio’s hydrogel compositions to comprise cell culture medium, growth factors and cells in view of the disclosure of Layman.
Layman, like DiTizio, teaches hydrogel compositions which are to be contacted with tissues (Abst., i.e. for the in vivo treatment of peripheral artery disease or critical limb ischemia; pp. 2646-7, “Introduction”; p. 2648, “2.6. In vivo assessment of angiogenesis induced by FGF-2-releasing gelatin hydrogels”, “2.6.1. Laser Doppler perfusion imaging”; pp. 2651-2, “3.4. Laser Doppler perfusion imaging”).  Layman further teaches that the hydrogel compositions can be used for culturing cells (Abst., i.e. for in vitro human fibroblast culture; pp. 2646-7, “Introduction”; pp. 2647-8, “2.3. Cytotoxicity of ionic hydrogels”; p. 2648, “2.4. Cellular adhesion on ionic gelatin-based hydrogels”, “2.5. FGF-2 in vitro release”).  Layman teaches that the in vitro cultivation of cells with their hydrogel compositions comprises incorporating fibroblast growth factor (FGF-2) into their hydrogel compositions (p. 2648, “2.5. FGF-2 in vitro release”) and equilibrating their hydrogel compositions with cells and cell culture media for up to 96 hours (pp. 2647-8, “2.3. Cytotoxicity of ionic hydrogels”, “2.4. Cellular adhesion on ionic gelatin-based hydrogels”).  Layman teaches that the in vitro FGF release study with human fibroblast cultivation is important for optimizing the ability of their hydrogels to treat ischemia with in vivo delivery (pp. 2650-1, “3.3. FGF-2 in vitro release”, p. 2653, “Conclusions”).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to use the similar hydrogel compositions of DiTizio in the methods of Layman with a reasonable expectation of success, wherein the hydrogels incorporate a growth factor such as FGF-2, comprise cell culture media due to equilibration of the gel with cell culture media and comprise cells, for the optimization of the in vivo effectiveness of the gels because DiTizio teaches that their hydrogel compositions are for contacting with tissues and/or cells and Layman discloses in vitro methods of culturing cells with the hydrogels to optimize their in vivo effectiveness; therefore, claims 8-11 are prima facie obvious.

Claims 1 and 4-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang, US 2012/0328557 (cite A, attached PTO-892; herein “Huang”) in light of Kale.
Huang teaches adhesive cell tissue gels (Title) comprising matrix molecules cross-linked with a cross-linking reagent and a quenching agent bound to a reactive group of the cross-linking agent (Abst.; [0003]) wherein the quenching agent binds up cross-linker which has not reacted with the matrix molecules, thereby fully or partially reducing the toxicity from the cross-linking agent [0021].  Huang teaches that the matrix molecule can comprise gelatin [0004], the cross-linker can comprise bis(sulfosuccinimidyl)suberate (BS3) [0005] and the quenching agent can comprise a polyamine [0005] which can be poly-L-lysine (PLL) [0006].  Huang teaches that the cell tissue gel can further comprise a nutrient for cell growth which can be cell culture medium [0007] and can comprise a bioactive agent which can be fibroblast growth factor (FGF, [0007]).  Huang teaches that the cell tissue gel can further comprise cells [0007-8].  Huang teaches that the gel can comprise 300 mg/ml gelatin with an equal normality of PLL in saline solution mixed with an equal volume of 20 mg/ml crosslinker solution [0031-2].  Huang further teaches that the cytotoxicity of the gel increases with increasing crosslinker without quenching agent but that no significant cytotoxic effect was seen with 7.5 mg/ml solution of crosslinker together with 46.8 mN of quenching agent (PLL) [0039].
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce an adhesive cell tissue gel comprising mixing a solution comprising 300 mg/ml gelatin and 46.8 mN PLL (amount of quenching agent which gave no cytotoxicity) with an equal volume of a 7.5 mg/ml solution of BS3 (concentration of cross-linking solution which gave no cytotoxicity when put together with 46.8 mN PLL); therefore, claims 1 and 4-11 are prima facie obvious.
Specifically, the composition made obvious by Huang comprises the following normalities of functional groups, moieties and reactive groups:
Functional groups of matrix molecules: Evidentiary reference Kale teaches that gelatin comprises 28.6 x 10-5 moles epsilon amino groups per gram (or equivalently 28.6 x 10-5 mmoles per mg; p. 92, right col., ¶2).  Hence, the composition made obvious by the disclosure of Huang comprising 150 mg/ml gelatin (i.e. 300 mg/ml gelatin after mixing with an equal volume of crosslinker solution) comprises 42.9 mN functional groups: 150 mg/ml gelatin x (28.6 x 10-5 mmolefunctional group / mggelatin) x (1000 ml/liter) = 42.9 mN.
Moieties of quenching agent: the gel made obvious by the disclosure of Huang comprises 46.8 mN Poly-L-lysine (PLL).  
Hence, the total amount of functional groups (from matrix compound) and moieties (from quench compound) in the composition made obvious by the disclosure of Huang is 42.9 mN + 46.8 mN = 89.7 mN.
Reactive groups of cross-linking agent: bis(sulfosuccinimidyl)suberate (BS3) comprises two reactive groups per molecule.  The molecular weight of BS3 is 528.46 g/mole, or equivalently 528.46 mg/mmole.  Hence, Huang’s composition comprising 3.75 mg/ml BS3 crosslinker (i.e. 7.5 mg/ml crosslinker solution after mixing with an equal volume of matrix + quench solution) comprises 14.2 mN reactive groups: 3.75 mg/ml x (1 mmolereactive group/528.46 mgBS3) x (1000 ml/liter) x 2 (2 reactive groups per crosslinking molecule) = 14.2 mN.  
Hence, the amount of the reactive group of the crosslinking agent (14.2 mN) is over five-fold less than a total amount (89.7 mN) including the amount of the one or more functional groups (42.9 mN) and the amount of the moiety (46.8 mN); therefore, claim 1 is prima facie obvious.
Regarding claim 4, Huang teaches that the cross-linking agent can be bis(sulfosuccinimidyl)suberate; therefore, claim 4 is prima facie obvious.
Regarding claim 5, Huang teaches that the quenching agent can be poly-L-lysine, i.e. a polyamine; therefore, claim 5 is prima facie obvious.
Regarding claims 6-7, Huang teaches that the matrix molecule can be gelatin; therefore, claims 6-7 are prima facie obvious.
Regarding claims 8-9, Huang teaches that the gel can comprise cell culture medium; therefore, claims 8-9 are prima facie obvious.
Regarding claims 8 and 10, Huang teaches that the gel can comprise growth factors such as FGF; therefore, claims 8 and 10 are prima facie obvious.
Regarding claim 11, Huang teaches that the gel can comprise cells; therefore, claim 11 is prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651